Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06 July 2022 has been entered.

Status of Claims
Claims 1, 3-5 and 16-18 are pending.
	Claims 1, 3-5 and 16-18 are rejected.
	Claims 1, 16 and 17 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/734,943, 06/09/2015, which is a CON of 13/844,685, filed 03/15/2013, which claims benefit of 61/697,506, 09/06/2012, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/806,527 and 14/734,943 appear to be the same; i.e., instant application 16/806,527 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 14/734,943 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 14/734,943.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that instantly-amended claim 1 now reads: “…; preparing a fungal liquid tissue culture by agitated submerged liquid-state culture…hyphal spheres ranging in diameter from 10 micron to 10 mm are produced;…” However, the boldened limitation does not have support in provisional application 61/697,506, but does have support in application 13/844,685.
Therefore, claims 1, 3-5 and 16-18 have the effective filing date of 15 March 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 1, 16 and 17 are objected to because of the following informalities:

(1) Claim 1, line 3, recites: “…: sterilizing the agricultural substrate;…”, which should read: “…: sterilizing an agricultural substrate;…”
(2) Claim 1, line 5, recites: “…ranging in diameter from 10 micron to 10 mm…”, which should read: “…ranging in diameter from 10 microns to 10 mm…”
(3) Claim 1, line 8, recites: “…the fungal liquid tissue culture is prepared_by submerged…”, which should read: “…the fungal liquid tissue culture is prepared by submerged…” That is, the underline notation between the words “prepared” and “by” should be removed.
(4) Claim 1, line 11, recites: “…culturing the agricultural substrate…”, which should read:  “…culturing the inoculated agricultural substrate…”
(5) Claim 1, line 12, recites: “…wherein the myceliated agricultural product…”, which should read: “…wherein the myceliated agricultural substrate…”
(6) Claim 16 recites: “The method of claim 1, wherein preparing a fungal liquid tissue culture comprises…”, which should read: “The method of claim 1, wherein preparing the fungal liquid tissue culture comprises…”
(7) Claim 17 recites: “The method of claim 1, wherein hyphael spheres ranging in diameter from 10 micron to 1 mm…”, which should read: “The method of claim 1, wherein the hyphael spheres range in diameter from 10 microns to 1 mm…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 1 and 3-5 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 16 March 2022, is withdrawn in view of Applicants’ amendment received 06 July 2022, in which the cited claim was amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 16-18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 3-5 and 16-18 are dependent on claim 1, contain the limitations of claim and, therefore, are rejected for the same reason.]

Claims 1, 3-5 and 16-18 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 1 recites: “…; preparing a fungal liquid tissue culture by agitated submerged liquid-state culture…, wherein the fungal liquid tissue culture is prepared by submerged liquid-state culture;…”

However, it is not clear if the second recitation of preparing a fungal liquid tissue culture in the ‘wherein’ clause refers to the preparation of the agitated submerged liquid-state culture or if it refers to yet a different preparation step, because the second recitation does not include the term ‘agitated’. It is not clear if the preparation of a fungal liquid tissue culture is made by agitated submerged liquid-state culture or (unagitated) submerged liquid-state culture. On the other hand, the ‘wherein’ clause appears to be redundant.
For the purpose of compact prosecution, the claim will be interpreted to mean that a fungal liquid tissue culture may be prepare by either agitated or unagitated submerged liquid-state culture.
Prior art will be applied according to this interpretation.



Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 3-5 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, Litchfield et al., Taylor, and Li et al., in the Final Office Action mailed 16 March 2022, is withdrawn in view of Applicants' amendment received 06 July 2022, in which claim 1 was amended, and new claims 16-18 were added.

Claims 1, 3-5 and 16-18 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. (International Patent Application Publication No.: WO 2011/032244 A1; Date of Pub.: 24 March 2011; see English machine translation (EngMT) provided as NPL for page/para. citations) in view of Holtz et al. (U.S. Patent No.: 5,934,012; Date of Patent: Aug. 10, 1999), Song et al. ((1987) Mycologia 79(6): 866-876), and Li et al. (Chinese Patent Application Publication No. CN101744257A; Date of Pub.: 2010-06-23; see EngMT for page/para. numbers, pp. 1-5).
[All references except Holtz et al. and Song et al. cited in the Final Office Action mailed 16 March 2022.]

Bezerra deOliveira et al. addresses some of the limitations of claim 1, and the limitations of claims 3, 4 and 5.
Regarding claims 1, 4 and 5, Bezerra deOliveira et al. shows a method for the production of flours and products obtained therefrom, the grains of which are myceliated with different fungi (pg. 2, para. 2 [Claim 1- A method for the preparation of a myceliated agricultural substrate] [Claim 5- the agricultural substrate is selected from a group which includes grains]).
The excess water removed should be removed from the grains, maintaining only the moisture required for the sterilization treatment step (pg. 5, para. Step 3 [Claim 1- sterilizing the agricultural substrate]).
Mycelia from different species of edible mushrooms may be used. The preferable fungal species include, minimally, Pleurotus ostreatus and two Morchella species (M. esculenta and M. conica) (pg. 3, last para. thru pg. 4, lines 1-6 [Claim 1- the fungus is selected from a group which includes Pleurotus ostreatus and golden Morchella; M. esculenta = golden Morchella] ] [Claim 4- the fungal species is golden Morchella]).
Step 4- Inoculation of the matrix grains and culture. The grains should be inoculated with mycelium of the fungus grown in the culture medium (pg. 5, Step 4 [Claim 1- inoculating the sterilized agricultural substrate]).
After inoculation, the bags or trays are then closed and brought to a suitable place for incubation at appropriate temperatures. Within approximately 30 days, the grain will be colonized by each species of fungus (pg. 5, Step 4 [Claim 1- culturing the agricultural substrate to prepare a myceliated agricultural substrate]).
	Regarding claim 3, ‘Emperor’s flour’ is a flour produced from grains of sorghum and the fungus Ganoderma lucidum for direct use in food (pg. 6, para. 2, Example 1). Emperor’s cookie is prepared from dough by combining the ingredients Emperor’s flour, whole wheat flour, and G. lucidum mycelia flour, among others. After kneading and rolling the dough the cookie is baked in an oven preheated at 180 degrees (pg. 12, Emperor’s Cookie [Claim 3- baking the myceliated agricultural substrate]).

Bezerra deOliveira et al. also teaches that myceliated grain flour can be prepared from different grains, including millet, rice, corn and sorghum, among others (pg. 3, last para.)

Bezerra deOliveira et al. does not show: 1) preparing a fungal liquid tissue culture by agitated submerged liquid-state culture [Claim 1]; 2) hyphael spheres ranging in diameter from 10 microns to 10 mm are produced [Claim 1]; 3) inoculating the sterilized agricultural substrate with the hyphael spheres [Claim 1]; 4) the myceliated agricultural product is in the form of a burger, patty, or sausage [Claim 1]; 5) preparing a fungal liquid tissue culture comprises agitation in conjunction with air and media injections [Claim 16]; 6) hyphael spheres ranging in diameter from 10 micron to 1 mm are produced [Claim 17]; and 7) the agricultural substrate is at least partially coated with a mixture of vegetable oil and lecithin [Claim 18].

Holtz et al. addresses some of the limitations of claims 1 and 16, and provides information that would have motivated one of ordinary skill in the art to have at least partially coated the agricultural substrate with a mixture of vegetable oil and lecithin, by way of addressing the limitations of claim 18.
Holtz et al. shows a submerged fermentation process capable of high biomass levels of mycelia in a liquid medium suitable for semi-continuous or continuous mushroom spawn production (column 3, lines 66-67 thru column 4, lines 1-2 [nexus to Bezerra deOliveira et al.] [fermentation of mushrooms to produce myceliated substrate]). Mushrooms used to produce high levels of biomass of mycelia include Lentinus, Morchella, and Pleurotus (column 3, lines 14-21 [nexus to Bezerra deOliveira et al.] [golden Morchella]). The mushroom mycelia are selected from a group that includes Lentinus edodes, Morchella sp. and Pleurotus sp. (column 10, lines 64-66).

Compare to Applicant’s instant claim 1 which also recites Pleurotus ostreatus. Applicant’s specification recites: “This invention is also a method wherein agricultural substrate myceliated with…Lentinula edodes,…Lentinus edodes…, is deep-frozen for later use…” (spec., pg. 11, para [0054]). 

Regarding claims 1 and 16, Holtz et al. shows a submerged fermentation process capable of high biomass levels of mycelia in a liquid medium suitable for semi-continuous or continuous mushroom spawn production (column 3, lines 66-67 thru column 4, lines 1-2). Constant agitation during fermentation is provided by an impeller or by airlift in the fermentor (column 3, lines 7-9). The airlift fermentor typically contains an air inlet connected to an air sparger. The air sparger contains a mixing valve which allows carbon dioxide and nitrogen gas to be mixed with compressed air to create a relatively high carbon dioxide atmosphere within the fermentor (column 6, lines 9-13  [Claim 1- preparing a fungal liquid tissue culture by agitated submerged liquid-state culture] [Claim 16- preparing a fungal liquid tissue culture comprises agitation in conjunction with air injections]).
Regarding claim 18, the liquid medium of the described invention comprises microcapsules which consist essentially of lipid substrate and an appropriate amount of lecithin or its equivalent. Suitable lipid substrate used in the present liquid medium comprises a polyunsaturated vegetable oil, including but not limited to, safflower, soybean, canola, corn and cottonseed (column 4, lines 50-55). 
 
Holtz et al. further teaches that the inoculated medium is further sheared mechanically according to a fermentation-stirring schedule (column 3, lines 9-10).

Song et al. provides information that would have motivated one of ordinary skill in the art to have understood that the agitated submerged liquid-state culture, shown by Holtz et al., would have contained hyphal spheres or pellets, so as, for example, to inoculate an agricultural substrate, by way of addressing the limitations of claims 1 and 17.
Song et al. shows a new synthetic medium that was developed for the production of submerged mycelial cultures of Lentinus edodes (pg. 866, Abstract). In the described study, L. edodes was grown in submerged shake cultures in a variety of different culture media (pg. 867, column 1, para. 3 [nexus to Holtz et al.] [agitated submerged liquid-state culture, Lentinus edodes] [nexus to Bezerra deOliveira et al.] [Lentinus edodes]). One of the advantages of the (airlift) fermentor design is the use of a sparger which admits a stream of small air bubbles resulting in more effective aeration and smaller pellets than would be obtained using mechanical agitation. The fermentor design used in the described study could be scaled up for the production of large scale batch cultures of mycelium, and for this purpose a modification by attaching a pellet breaker and a harvest tank is suggested (pg. 875, column 1, para. 1 [nexus to Holtz et al.] [airlift fermentor for producing myceliated substrate]). 
Regarding claims 1 and 17, the described study shows that mycelial growth in the new synthetic medium was increased five-fold by using an airlift fermentor instead of shaking (pg. 866, Abstract). The described study also reports factors affecting the formation of mycelial pellets [mycelial pellets = hyphal spheres] (pg. 867, column 1, lines 6-8 [Claim 1- agitated submerged liquid-state culture contains hyphal spheres]).
The mycelial pellets were generally spherical and compact (pg. 872, column 2, para. 2). An increase in inoculum concentration increased the yield of mycelium but decreased the size of mycelial pellets (FIG. 2). There was an increase in the yield of mycelium when the shaking frequency was increased from 0-150 rpm (FIG. 2). On the other hand, the size of mycelial pellets decreased with increase in shaking frequency (pg. 871, column 2, last para. thru pg. 872, column 1, lines 1-11; and pg. 871, column 2, Fig. 2). Figure 2 shows that the average diameter of mycelial pellets dropped to under 1mm [i.e., ~0.5mm- 0.75mm] when the inoculum level was 9.9mg/ml or higher (pg. 871, column 2, Fig. 2). Figure 2 also shows that the average diameter of the mycelial pellets ranged from about 2mm to about 7mm, decreasing in size as shaking frequency was increased (pg. 871, column 2, Fig. 2). In addition, the average size of mycelial pellets when L. edodes was grown in Czapek Dox medium was 1.0mm ± 0.48mm (pg. 867, column 2, Table I [Claim 1- hyphal spheres ranging in diameter from 10 microns to 10 mm are produced] [Claim 17- hyphal spheres ranging in diameter from 10 micron to 1 mm are produced]). 
Further regarding claim 1, Song et al. further teaches that the described study shows that small mycelial pellets produced on a large scale using the new synthetic medium can serve as liquid spawn for the production of sporophores of L. edodes. The similar yields of sporophores obtained from liquid and solid spawn at first flush suggested that liquid spawn did not significantly alter the effective utilization of cotton seed hull substrate by L. edodes. However, the number of days to the appearance of first flush of sporophores was reduced by 45 days liquid spawn suggesting that the mycelium was dispersed more efficiently and therefore was able to colonize the substrate more rapidly than the solid spawn. Further, the tufts of hyphal filaments radiating from the outer surface of the mycelial pellets provide more points of contact with the growing substrate. This could have important applications in the commercial cultivation of L. edodes because fewer days to the first flush, and the consequent shorter crop growth period, enables more crops to be grown and, therefore, a better return for plant and equipment involved. Rapid colonization of the substrate by L. edodes would also suppress contamination by other microorganisms (pg. 875, column 1, para. 2 thru column 2, lines 1-9 [Claim 1- inoculating a sterilized agricultural substrate with the hyphal spheres]).

That is, Song et al. shows that mycelial pellets can be used as an inoculum for an agricultural substrate (here, cotton seed hull) so as to effectively and efficiently prepare a myceliated agricultural substrate, with regard to claim 1.

Compare to Applicant’s claim 1 which recites that the claimed method for the preparation of a myceliated agricultural substrate comprises a liquid tissue culture selected from a group with includes Lentinus edodes (instant claim 1).

Li et al. addresses some of the limitations of claim 1. 
Regarding claim 1, Li et al. shows a health care food that is a convenient rice nutritious food comprising sorghum smut fungus. A sorghum smut fungus rice sausage is prepared from: sorghum smut fungus, rice, corn, sorghum and millet (pg. 1, Abstract [Claim 1- the myceliated agricultural product is in the form of a sausage] [nexus to Bezerra deOliveira et al.] [the agricultural substrate is selected from a group which includes sorghum, rice, corn, millet]). The sorghum black powder fungus rice sausage of the present invention is prepared as follows: the sorghum black powder fungus, rice, corn, sorghum rice, and millet that meet the above weight parts are separately taken, and they are crushed and cooked by a pulverizing device with a heating function, and then the various pulverized powders are mixed in a stirring device, and water is added to the stirring device to make it a batter and poured into the casing (pg. 3, para. 1 [nexus to Bezerra deOliveira et al.] [the myceliated agricultural substrate is cooked]).

That is, the addition of water and heat to the combination of the fungus and the assorted grains would produce a myceliated agricultural product.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for the preparation of a myceliated agricultural substrate, as shown by Bezerra deOliveira et al. by: 1) preparing a fungal liquid tissue culture by agitated submerged liquid-state culture [Claim 1]; 2) incorporating agitation in conjunction with air injections [Claim 16]; and 3) at least partially coating the agricultural substrate with a mixture of vegetable oil and lecithin [Claim 18], as shown by Holtz et al., with a reasonable expectation of success, because Holtz et al. shows a method for cultivating mushrooms/fungus via agitated submerged liquid-state culture in order to enhance the growth of mycelium, which is the goal of the cultivation method, shown by Bezerra deOliveira et al.; i.e., to produce a myceliated agricultural substrate (MPEP 2143 (I)(G)).
Although Holtz et al. does not show that injection of media or medium can be used to agitate a fungal liquid tissue culture or can be used in conjunction with an agitated fungal liquid tissue culture (e.g., as accomplished by air injections) [Claim 16], it would have been further obvious to have injected culture medium into the fungal culture milieu (e.g., in lieu of or in addition to air injection), with a reasonable expectation of success, in order to agitate the fungal liquid tissue culture (as air injection does) and/or in order to supplement the culture milieu with fresh nutrients, both of which would enhance the growth of the fungus therein (MPEP 2143 (I)(D) and MPEP 2144 (I)).
Although Holtz et al. does not specifically show at least partially coating the agricultural substrate with a mixture of vegetable oil and lecithin [Claim 18], it would have been obvious to one of ordinary skill in the art to have done so, because Holtz et al. shows adding vegetable oil and lecithin to the growth medium. Therefore, barring a criticality for the specific limitation, it would have been obvious (and one would have been motivated) to have at least partially coated the agricultural substrate with a mixture of vegetable oil and lecithin in order to optimize the availability of the nutritional compounds in the vegetable oil and lecithin to the mushrooms growing on said substrate (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have produced hyphal spheres ranging from in diameter from 10 microns to 10 mm, and from 10 micron to 1 mm [Claims 1 and 17], as shown by Song et al., with a reasonable expectation of success, because Song et al. shows that the agitation associated with the described submerged liquid tissue culture breaks up the growing mycelium into hyphal pellets, Song et al. explaining that one of the advantages of the (airlift) fermentor design is the use of a sparger which admits a stream of small air bubbles resulting in more effective aeration and smaller pellets than would be obtained using mechanical agitation (MPEP 2143 (I)(G)). 
In addition, Song et al. also suggests the addition of a pellet breaker in order to accommodate the amount of mycelium produced in large scale-up culture systems. Holtz et al. also shows an agitated airlift fermentor design as well and further teaches that the submerged culture medium containing the myceliating mushrooms is mechanically sheared. Therefore, although silent on the production of hyphal spheres or pellets, one of ordinary skill in the art would have expected the agitated submerged liquid-state culture shown by Holtz et al., to have produced hyphal spheres or pellets (e.g., as a result of air injection and/or culture medium shearing) of the size shown by Song et al. (MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Song et al. teaches that the described study shows that small mycelial pellets produced on a large scale using the new synthetic medium can serve as liquid spawn for the production of sporophores of L. edodes. The number of days to the appearance of first flush of sporophores was reduced by 45 days liquid spawn suggesting that the mycelium was dispersed more efficiently and therefore was able to colonize the substrate more rapidly than the solid spawn. Further, the tufts of hyphal filaments radiating from the outer surface of the mycelial pellets provide more points of contact with the growing substrate. This could have important applications in the commercial cultivation of L. edodes because fewer days to the first flush, and the consequent shorter crop growth period, enables more crops to be grown and, therefore, a better return for plant and equipment involved. Rapid colonization of the substrate by L. edodes would also suppress contamination by other microorganisms.
It would have been further obvious to have prepared the myceliated agricultural substrate in the form of a sausage [Claim 1], as shown by Li et al., with a reasonable expectation of success, because Li et al. shows the preparation of a sausage food which comprises grains (such rice, corn and sorghum) and a fungus (sorghum black powder (smut) fungus, which are the components of the myceliated agricultural substrate foodstuffs, shown by Bezerra deOliveira et al. (MPEP 2143 (I)(G)). That is, Bezerra deOliveira et al. shows a method for the production of flours, and the products obtained therefrom, the grains of which are myceliated with different fungi. These flours can be used in both homemade and industrial preparations for the manufacture and preparation of foods such as vitamins, porridge, yoghurts, soups, breads, biscuits, cakes, pasta, energy bars, breakfast cereals, and animal feed, among others (pg. 4, para. 2). That is, Bezerra deOliveira et al. teaches that the myceliated agricultural substrates can be used in the preparation of different types of food types or forms. Therefore, even in the absence of Li et al., it would have been obvious to one of ordinary skill in the art to have prepared any myceliated agricultural product into any food form, such as a burger, a patty or a sausage, barring a showing of criticality for the specific limitation (MPEP 2143 (I)(A) and MPEP 2144 (III)).  
One of ordinary skill in the art would have been motivated to have made that modification, because Bezerra deOliveira et al. teaches that the process of myceliating grains or flours gives a greater nutritive value to the flours, making them rich in several components for the human and animal diet, and reduces the cost of production and the time spent with the process when compared to the current processes (pg. 4, para. 2). That is, the myceliated grains have health benefits when consumed, with regard to the inclusion of important dietary components, such as a varied amino acid composition, as shown by Bezerra deOliveira. Bezerra deOliveira et al. teaches that another advantage of Emperor's Flour is the varied amino acid composition of the present proteins, which contains 19 different types of leucine, in addition to the considerable presence of arginine, tryptophan, lysine and methionine, which are necessary for perfect nutrition and which are absent or present in small quantities in the grains in general (pg. 7, para. 4, before Table 6 description).
 In addition, Li et al. teaches that the food has the advantages of: long time storage by using a casing sealed package, no need of preservative, good taste, edible convenience, rich nutrition, and the capability of being eaten immediately when the package is opened and being eaten after being heated or mixed with sauce (pg. 1, Abstract). That is, one of ordinary skill in the art would have formed the myceliated agricultural substrate as a sausage, because the presence of the sausage casing permits the foodstuff to be stored for a long time without the need for a preservative, thereby retaining its good taste and rich nutrition. It is also a convenient, ready-to-eat type of food commodity (MPEP 2143 (I)(C)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 5-6, filed 06 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 16-18 were added.

1. Applicant remarks (pg. 5, para. 5) that Bezerra deOliveira is characterized as not disclosing specific limitations, as cited in the Final Office Action mailed 16 March 2022.
However, in response to Applicant, Applicant does not argue against any of the limitations which are shown or taught by Bezerra deOliveira et al.

2. Applicant remarks (pg. 6, para. 1) against the reference of Stamets.
However, in response to Applicant, Stamets is not cited in the current 103(a) rejection. Therefore, this argument is moot.

3. Applicant remarks (pg. 6, para. 2) that equating the sausage of Li et al. with a myceliated agricultural product in the form of a sausage as in the method claimed is not correct. The product described in Li et al. is not a myceliated agricultural product as produced by the claimed method, the sausage product of Li et al. appears to simply be a mixture of an agricultural product with the recited fungus. There is no culturing of the inoculated agricultural product.
However, in response to Applicant, it well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
That is, although the agricultural product shown by Li et al. is not myceliated by the fungus contained therein, it would have been obvious to one of ordinary skill in the art, in view of the reference of (minimally) Bezerra deOliveira et al., to have produced a sorghum smut fungus agricultural product in myceliated form because Li et al. does show that after the fungus and agricultural substrate have been combined the mixture is heated (Li et al., pg. 3, last para. thru pg. 4, lines 1-3). Therefore, one of ordinary skill in the art would have considered heating said mixture at a temperature that would promote myceliation, in view of the references cited in the 103(a) rejection above.

4. Applicant remarks (pg. 6, para. 5) that none of the cited references alone or in any combination, teach or suggest the use of hyphal spheres, particularly of the range of sizes as now claimed, for inoculation of an agricultural substrate.
However, in response to Applicant, this argument is moot in view of the 35 U.S.C. §103(a) rejections cited above.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631